Citation Nr: 1534478	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  06-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1993 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The decision in relevant part denied service connection for PTSD and denied entitlement to TDIU.

When these matters were previously before the Board in September 2011, the issue of entitlement to TDIU was remanded for further development, along with several other evaluation issues.  The Board also denied service connection for PTSD; the Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in a January 2013 memorandum decision vacated the Board's denial and remanded the matter for further consideration.  The Board in turn remanded the matter to the Appeals Management Center (AMC), in Washington, DC, in April 2014, for further development.

The Board notes that in a June 2010 Decision Review Officer (DRO) decision, the RO granted service connection for paranoid schizophrenia, and assigned a 30 percent evaluation effective May 25, 2006, and a 50 percent evaluation from September 17, 2007.  This matter was therefore not on appeal before the Board in September 2011.  However, in an October 2012 decision issued while the evaluation issues were on remand, the AMC awarded a 100 percent evaluation for paranoid schizophrenia effective November 25, 2009.  Consideration was prompted by adjudication of the TDIU claim; as the grant of a Schedular total disability rendered moot the claim of TDIU since November 25, 2009, the issue has been recharacterized as above.  The issue of TDIU entitlement was also remanded to the AMC in April 2014.  That decision also finally disposed of the remaining evaluation issues.

The Veteran testified at a February 2011 hearing held before the undersigned Veterans Law Judge at the RO; at that hearing the Veteran revoked the power of attorney he had granted a Veterans Service Organization.  A transcript of the hearing is of record.  In accordance with the directives of the Court, the Board finds that no statements by the Veteran made at that hearing constitute a notice of disagreement (NOD) with the June 2010 DRO decision assigning initial evaluations for paranoid schizophrenia.  In discussing his psychiatric issues, the Veteran focused upon continuity of PTSD symptomatology and the occurrence of a stressor event.  He did not reference his current ratings for schizophrenia or the decision assigning them, or in any other way indicate a desire for appellate review of that decision.  No correspondence or communication received within the one year appellate period would qualify as an NOD; the Veteran focused his discussions on PTSD and service-connection, not current evaluation of schizophrenia.  38 C.F.R. § 20.201. 

The Veteran did file an NOD to the effective date of the 100 percent evaluation for schizophrenia, on November 1, 2013.  This was not timely to place the evaluation question on appeal; it was limited to the question of the effective date of the increase.  A Statement of the Case (SOC) was issued in April 2015, but the Veteran did not formally perfect the appeal, and no action has been taken by VA or by the Veteran to give rise to an impression that the matter remains on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU prior to November 25, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent dental care in service; no electronic "spy" device was implanted in the Veteran's mouth.

2.  The fact of dental treatment alone does not constitute a valid stressor sufficient to support a diagnosis of PTSD.

3.  There is no valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection of PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  November 2006, April 2007, and March 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  Additionally, a certification from the United States Navy regarding the Veteran's dental care and the use of implanted electronic devices was secured.

A November 2009 VA examination addressed the question of proper diagnosis of the Veteran's mental disorder, and a recent May 2014 medical opinion addressed the question of the adequacy of a stressor event, as per the Court's directives.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner and records reviewer considered complete and accurate records, and offered well-reasoned and supported opinions and conclusions.  They are adequate for adjudication.

At the Veteran's February 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

PTSD

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Board notes that the DSM-IV has now been superseded by the DSM-V, and the regulations updated to reflect such, but this is effective only for claims pending before the AOJ on or after August 4, 2014, as per the interim final rule updating regulatory references to the DSM.

If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  38 C.F.R. § 3.304(f)(3).  Similarly, if a stressor allegation relates to a Veteran's combat experiences, his lay statements alone are sufficient to establish the occurrence, so long as the experience is consistent with the facts and circumstances of service and the allegation is not contradicted by clear and convincing evidence.  38 C.F.R. § 3.304(f)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, the Veteran does not allege involvement in combat or any fear of hostile enemy action.  He instead maintains that the United States government, through Navy dentists, implanted a device in his teeth or gums which broadcasts his thoughts and experiences to unidentified watchers.  No service record, either treatment, dental, or personnel, corroborates this allegation.  While the Veteran did undergo dental treatment, there was no electronic implant.  In October 2009 correspondence, the Navy affirmed that no such action would be acceptable in the absence of informed consent, and further, there was no history of implantation of devices as described generally.  Such an event was "not likely."  Doctors have repeatedly found that the Veteran's assertions of such a device to be part of his schizophrenic delusions.  The Board therefore finds that the alleged implantation of a monitoring device through dental treatment is patently incredible, and no device was implanted.  Therefore, the specifics of the Veteran's stressor allegation are disproven.

However, the Court indicated that VA must also consider whether the mere fact of dental treatment of the type and extent experienced in service by the Veteran could be a valid stressor event.  In other words, given the Veteran's delusions and mental state, was treatment alone a sufficient stressor to support a diagnosis of PTSD?

Post service treatment records show that at an April 2006 private consultation, the Veteran indicated that a chip was implanted in his head and that he was constantly being followed.  The assessment was generalized anxiety disorder and the report indicated that follow up action was needed to rule out PTSD and schizophrenia.  SSA records showed that the Veteran was considered disabled as of June 2007 due to schizophrenia, paranoid and other functional psychotic disorders.  A September 2007 private psychological evaluation done for SSA purposes showed that the Veteran again reported that he believed a device was implanted in his body in 1993 that caused his mind to do things it would not normally do.  The examiner found that the Veteran seemed to have delusions.  The Veteran's thought trends were persecutory and schizophrenic.  His insight and judgment were considered poor.  The diagnosis was schizophrenia, paranoid type. 

VA treatment records also showed that the Veteran felt that a device was implanted in him to allow people to spy on him.  In an initial October 2008 psychiatry intake evaluation, the examiner noted that there was no evidence to substantiate this claim.  A provisional diagnosis of delusional disorder, rule out formal thought disorder was given.  Another December 2009 record indicated that the Veteran probably had paranoid schizophrenia with a prominent fixed bizarre delusion of thought broadcasting via an implanted device placed in his body without knowledge or consent during a root canal while in service.  The provisional diagnosis was probable paranoid schizophrenia. 

The Veteran was afforded a VA psychiatric examination in November 2009.  The claims file was reviewed, to include the Veteran's service treatment records documenting his dental treatment.  The examiner observed that the Veteran's delusions were consistent with previous reports.  He continued to believe that the Navy implanted something in him in 1993 that intercepted his thoughts and transmitted them to everyone.  The examiner found that the Veteran had bizarre and paranoid delusions and tactile hallucinations.  He met the criteria for schizophrenia, paranoid type.  In a subsequent addendum, the examiner also opined that the Veteran's schizophrenia manifested in service.

A May 2014 VA examiner then, in response to the Court's findings and the Board's April 2014 remand directives, reviewed the claims file and opined regarding both the appropriateness of the current mental disorder diagnoses, and the adequacy of the reported stressor, to include the mere fact of dental treatment.

As to the latter, the examiner found that the alleged stressor does not meet the criteria needed to support a diagnosis under either DSM-IV or DSM-V.  He noted that service dental records showed the Veteran's root canal procedure was "non-distressing" and he showed no concern, distress, or awareness of any problems at the time.  It was only later that he came to believe a spying device had been implanted.  Therefore, there was no actual or threatened death or serious injury, or threat to his physical integrity, and the Veteran did not react to the dental treatment with intense fear, helplessness, or horror, as is required by the DSM-IV.  The doctor in fact noted that the Veteran's retrospective descriptions, even in light of his current delusions, failed to meet these criteria.  

Moreover, as no valid stressor exists, there can be no valid diagnosis of PTSD.  The examiner also noted that required core symptoms of PTSD, such as nightmares, recurrent intrusive memories, or other instances of re-experiencing, were not present.  In the absence of a PTSD diagnosis, the question of service connection was a moot point, and was not addressed.

The Board therefore finds, in light of the evidence above, that service connection for PTSD is not warranted.  No medical professional has diagnosed the condition; they are in agreement that paranoid schizophrenia is the appropriate diagnosis.  While the Veteran has expressed his opinion that a diagnosis of PTSD is appropriate, his opinion is not competent evidence on this point.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Although the Veteran has some medical training as a technician, such as that needed to prepare and take x-rays, he lacks the specialized knowledge of a psychiatrist or psychologist needed for a valid mental disorders examination.  The question is simply outside his limited expertise.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Therefore, in the factually and medically determined absence of a valid stressor event, and the associated absence of a valid diagnosis, service connection cannot be granted.  Without a stressor, there cannot be PTSD, and without a current disability, there cannot be service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board stresses that this finding in no way disturbs prior findings of service connection for paranoid schizophrenia, and notes that this diagnosis fully accounts for the Veteran's mental health symptomatology.  


ORDER

Service connection for PTSD is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

With regard to the claim for TDIU prior to November 25, 2009, the Board finds that remand is required for compliance with the due process requirements of 38 C.F.R. § 4.16(b).

Initially, the Board finds that prior to November 25, 2009, the Veteran was rendered unemployable, meaning he could not obtain or retain substantially gainful employment, due to his service-connected paranoid schizophrenia.  While the Veteran on the surface does appear to be functioning normally, and fairly well, a more in-depth look shows that this functioning is solely within the context of his own paranoia and delusions.  In other words, he makes rational decisions and exercises good judgment, but does so through a prism of delusion.  For example, he recognizes that he has all the skills and capabilities to continue in his job as a medical assistant, but reasons that he cannot do so due to perceived spying and recording by persons unknown.  He sincerely and honestly believes that continuing to work would violate privacy laws and endanger coworkers and patients.  Additionally, his paranoia towards others objectively makes it difficult or impossible for him to function in a typical work environment.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service-connected disabilities should be rated totally disabled.  When possible, a schedular 100 percent evaluation should be assigned, as that is more advantageous to the Veteran, but where such is not possible, extraschedular evaluation under 38 C.F.R. § 4.16, or TDIU, must be considered.  There are two avenues to a finding of entitlement to TDIU.

Under 38 C.F.R. § 4.16(a), when the Veteran meets specific schedular thresholds, the adjudicator may assign a 100 percent evaluation.  To be eligible for TDIU under § 4.16(a), the Veteran must have one service-connected disability rated 60 percent disabling, or have multiple disabilities rated a combined 70 percent disabling, with at least one condition rated 40 percent or more disabling.  Such criteria are not met here prior to November 25, 2009.  The highest rating for any condition was 50 percent for paranoid schizophrenia, and his combined rating was only 60 percent.  Further, his service-connected mental disorder, chest pain, cervical strain, and thoracic strain cannot be treated as a "single disability" for TDIU purposes under 38 C.F.R. § 4.16(a)(1-5).  They do not all affect a single body system, arise from a single incident, relate to combat, relate to POW status, or impact the extremities.  

Therefore, consideration must be given to 38 C.F.R. § 4.16(b).  When a Veteran is found to be unemployable, as the Board has discussed above, and the schedular criteria are not met under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  At this time, such submission has not occurred, and must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Submit the question of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service, for extraschedular consideration.

2.  Upon completion of the above, should entitlement to the benefit sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


